TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                    NO. 03-21-00350-CV


                            $8,465.28 in US Currency, Appellant

                                              v.

                                The State of Texas, Appellee


               FROM THE 20TH DISTRICT COURT OF MILAM COUNTY
       NO. CV40640, THE HONORABLE JOHN YOUNGBLOOD, JUDGE PRESIDING



                           MEMORANDUM OPINION


              Appellant’s brief was originally due on September 23, 2021. On November 9,

2021, this Court sent a notice to appellant informing her that her brief was overdue and that a

failure to file a satisfactory response by November 19, 2021, would result in the dismissal of

this appeal for want of prosecution. To date, appellant has not filed a brief or a motion for

extension of time. Accordingly, we dismiss this appeal for want of prosecution. See Tex. R.

App. P. 42.3(b).



                                           __________________________________________
                                           Thomas J. Baker, Justice

Before Justices Goodwin, Baker, Smith

Dismissed for Want of Prosecution

Filed: December 3, 2021